SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2012 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SÃO PAULO, DECEMBER 21, 2012 – GOL Linhas Aéreas Inteligentes S.A. (BM&FBovespa: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B+, Moody`s: B3), the largest low-cost and low-fare airline in Latin America, hereby announces that domestic supply in November fell by 16.9% year over year. OPERATING DATA October 2012(*) % Chg. (MoM) November 2012(*) November 2011(*) % Chg. (YoY) Total System ASK (mm) 4,377.6 -9.8% 3,946.7 4,691.8 -15.9% RPK (mm) 3,027.2 -9.9% 2,726.8 3,005.5 -9.3% Load Factor 69.2% -0.1 p.p 69.1% 64.1% +5.0 p.p Domestic Market ASK (mm) 4,033.5 -10.4% 3,614.5 4,349.1 -16.9% RPK (mm) 2,810.7 -10.2% 2,524.6 2,801.2 -9.9% Load Factor 69.7% +0.2 p.p 69.8% 64.4% +5.4 p.p International Market ASK (mm) 344.0 -3.4% 332.2 342.6 -3.1% RPK (mm) 216.4 -6.6% 202.2 204.3 -1.0% Load Factor 62.9% -2.0 p.p 60.9% 59.6% +1.2 p.p ( *) November 2012 - preliminary figures; November 2011 - adjusted management figures; October 2012 - National Civil Aviation Agency (ANAC) figures . DOMESTIC MARKET D omestic supply in November remained in line with GOL’s strategy, falling by 16.9% year over year , chiefly driven by the reduction in Webjet’s supply. The objective of the strategy is to adjust supply to the national industry’s new cost levels. The domestic load factor increased by 5 percentage points (p.p.) over November 2011, primarily due to the decline in supply, especially Webjet’s. Demand fell by 9.9% in the same period, also mainly due to reduced supply on the Company’s national route network and the modest growth of the domestic economy during the period. INTERNATIONAL MARKET The Company’s international supply fell by 3.1% year over year , chiefly due to a reduction in the frequency of international flights in November 2012. Demand edged down by 1.0%, mainly for the same reasons mentioned above. The international load increased by 1.2 p.p. year over year. LOAD FACTOR, YIELD AND FUEL GOL’s total load factor came to 69.1% in November, 5.0 p.p. up on the same month last year. In the same period, consolidated net yield increased by close to 8.5%* to between 23.2 and 23.6 cents (R$). In a monthly comparison, yield increased by approximately 18%. PRASK increased by approximately 17% over November 2011. This increase was due to the rationalization of supply addition in the domestic market that GOL started in March/2012. Fuel prices in November climbed by around 15% year over year. (*) 2011 RPK adjusted in accordance with operating data recalculated based on the current DCA Manual . ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. u GOL Linhas Aéreas Inteligentes S.A. (Bovespa: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 900 daily flights to 65 destinations in 10 countries in South America, Caribbean and the United States under the GOL and VARIG brands, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and eight abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. This release contains forward-looking statements relating to the prospects of the business, estimates for operating and financial results, and those related to growth prospects of GOL. These are merely projections and, as such, are based exclusively on the expectations of GOL’s management Such forward-looking statements depend, substantially, on external factors, in addition to the risks disclosed in GOL’s filed disclosure documents and are, therefore, subject to change without prior notice 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 21 , 2012 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
